               Case 5:19-cv-01388-BKS-TWD Document 28 Filed 01/27/20 Page 1 of 1


                                UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF NEW YORK

John M. Domurad                                                                  James M. Hanley Federal Building
Clerk of Court                                                                   P.O. Box 7367 100 S. Clinton Street
                                                                                 Syracuse NY 13261-7367
Daniel R. McAllister                                                             (315) 234-8500
Chief Deputy


                                                 January 27, 2020
        VIA E-MAIL & USPS
        Jenna L. Harris, Esq.
        Ritholz Levy Fields, LLP
        1221 6th Avenue North
        Nashville, TN 37208

        RE:     Car-Freshener Corporation, et al. vs. Zumiez Inc., et al.
                NYND CASE NO. 5:19-cv-1388 (BKS/TWD)

        Dear Attorney Harris

        Please be advised that the above case was filed November 11, 2019, in the Northern District of
        New York. You are directed to advise this Court in writing, within fourteen (14) days from the
        date of this Notice, if you will remain as counsel of record, and if so, your formal admission is
        required.

        As of January 16, 2018, the Northern District of New York became a NextGen Court. This
        means all attorneys MUST have an individual PACER account, and request admission via
        PACER. If you will be seeking Permanent Admission, instructions can be found on our website
        at: http://www.nynd.uscourts.gov/sites/nynd/files/Permanent_Admission_Instructions.pdf. If
        you will be seeking Pro Hac Vice Admission, instructions can be found by using the following
        link: http://www.nynd.uscourts.gov/sites/nynd/files/PHV_Admission_Instructions.pdf.
        Otherwise, new counsel should file a notice of appearance as soon as possible.

        The parties are advised that all future filings and inquiries should be made in accordance with the
        Local Rules of this Court, and that all documents filed with the Court shall contain the case
        number listed above.

                                                             Very Truly Yours,

                                                             JOHN M. DOMURAD, CLERK


                                                             By: s/ Patsy Harvey, Deputy Clerk

        cc:     Peter Fields, Esq. (via CM/ECF)
                Liza R. Magley, Esq. (via CM/ECF)
                Louis Orbach, Esq. (via CM/ECF)
                Kara Marie Steger, Esq. (via CM/ECF)
                William Thomas Reid, IV, Esq. (via CM/ECF)
                NDNY File
